Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/16/2020, in which claims 1-17 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 03/16/2020 are accepted by the examiner. 


Allowable Subject Matter
Claims 2-3, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thangaraj et al. (US 2016/0117252, referred herein after Thangaraj)..


As per claim 1, 9, 17, Thangaraj discloses a method of managing data storage, comprising:  
5in response to receiving a request for unmapping a logical storage unit associated with a first disk slice on a first physical disk and the first disk slice, determining information associated with the first disk slice (Fig. 5A, step 508, “The storage device receives (508), at the storage device of the storage system, an un-map command from the host.”); 
generating, based on the information, a first entry and a second entry corresponding to the first disk slice ([0018]-[0019], “determining a number of entries in the write cache that contain dirty data“, [0074], [0075]);
10adding the first entry into a queue of failed disk slices to enable data stored on the first disk slice to be cleared ([0049], “the old block is erased (or put on a queue for erasing”, wherein erasing is interpreted as clearing); and adding the second entry into a queue of free disk slices to enable the first disk slice to be mapped to a further logical storage unit ([0049], [0050], “ the new block contains the pages with valid data and may have free pages that are available for new data to be written, and the old block can be erased so as to be available for new data to be written”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 4-8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj et al. (US 2016/0117252, referred herein after Thangaraj) in view of Talagala et al. (US 2015/0242309, referred herein after Talagala).


As per claim 4, 12, Thangaraj does not specifically discloses the method of claim 1, further comprising: in response to the first disk slice in the queue of free disk slices being mapped to the further logical storage unit, removing the second entry from the queue of free disk slices;

However, Talagala discloses in response to the first disk slice in the queue of free disk slices being mapped to the further logical storage unit, removing the second entry from the queue of free disk slices ([0096]-[0097], “ the storage module 120 removes the LIDs specified in the unmap message from the forward map 132 (e.g., removes entries corresponding to LIDs 40-47)“);
 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Talagala’s method for managing storage compression operations into Thangaraj’s method of processing of un-map commands to enhance performance and endurance of a storage device because one of the ordinary skill in the art would have been motivated to allow clients to efficiently allocate and/or reference contiguous ranges of LIDs, while reducing the chance of naming conflicts.

As per claim 5, 13, Thangaraj does not specifically discloses the method of claim 1, wherein determining the information comprises determining 5at least one of the following: an identifier of the first physical disk, an index of the first disk slice in the first physical disk, and a capacity of the first disk slice;

However, Talagala discloses determining the information comprises determining 5at least one of the following: an identifier of the first physical disk, an index of the first disk slice in the first physical disk, and a capacity of the first disk slice (Fig. 1A, capacity 128, [0029]-[0030[);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Talagala’s method for managing storage compression operations into Thangaraj’s method of processing of un-map commands to enhance performance and endurance of a storage device because one of the ordinary skill in the art would have been motivated to allow clients to efficiently allocate and/or reference contiguous ranges of LIDs, while reducing the chance of naming conflicts.


10As per claim 8AAs per claim 6, 14, Talagala discloses the method of claim 5, wherein the information comprises the identifier of the first physical disk, the index of the first disk slice in the first physical disk and the capacity of the first disk slice, and wherein generating the first entry comprises: generating the first entry, based on the identifier of the first physical disk, the index of the first disk slice in the first physical disk and the capacity of the first disk 15slice ([0052], [0087]).

As per claim 7, 15, Talagala discloses the method of claim 5, wherein the queue of free disk slices is associated with the first physical disk, the information comprising the index of the first disk slice in the first physical disk, and wherein generating the second entry comprises:  20generating the second entry at least based on the index ([0029]-[0030], [0047]).

As per claim 8, 16, Talagala discloses the method of claim 5, wherein the queue of free disk slices is associated with a plurality of physical disks including the first physical disk, the information comprising the index of the first disk slice in the first physical disk and the identifier of the first 25physical disk, and wherein generating the second entry comprises: generating the second entry based on the index and the identifier ([0149]-[0152]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Flynn teaches a method for managing a non-volatile storage medium. A storage controller receives a message that identifies data that no longer needs to be retained on the non-volatile storage medium. 
Inbar teaches a storage device may be configured to copy valid data units from a source memory area to a destination memory area according to a source-to-destination mapping. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI B PATEL/Primary Examiner, Art Unit 2114